            Case 1:21-cv-00773-LY Document 1 Filed 09/01/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 DANIEL GRAHAM,                              §
                                             §
        Plaintiff,                           §
                                             §
 v.                                          §              1:21-cv-773
                                                  Case No. _____________
                                             §
 UNITED HEALTHCARE SERVICES,                 §
 INC.,                                       §
        Defendant.                           §


                               NOTICE OF REMOVAL

       Defendant United Healthcare Services, Inc. (“United Health Care”), for the purpose

only of removing this cause to the United States District Court for the Western District of

Texas, Austin Division, respectfully states as follows:

       1.     The State Court Action. This is an action filed by Plaintiff on August 2,

2021, in the Justice of the Peace Court, Precinct 2, Travis County, Texas, being numbered

J2-CV-21-2458, on the docket of said court, and being a suit by Plaintiff to recover

damages under the Telephone Consumer Protection Act, 47 U.S.C. § 227.

       2.     Original Jurisdiction. This action is removable under 28 U.S.C. § 1441 on

the basis of a federal question. Plaintiff seeks to recover damages under the Telephone

Consumer Protection Act, which is a claim exclusively maintainable under 47 U.S.C. §

227. This claim arises under federal law. Consequently, this Court has original jurisdiction

under 28 U.S.C. § 1331 and 47 U.S.C. § 227. See Mims v. Arrow Fin. Servs., LLC, 132 S.

Ct. 740, 745 (2012) (holding that federal and state courts have concurrent jurisdiction over

 NOTICE OF REMOVAL                                                                 PAGE 1
            Case 1:21-cv-00773-LY Document 1 Filed 09/01/21 Page 2 of 3




private suits arising under the Telephone Consumer Protection Act). Venue is proper in

this District and Division under 28 U.S.C. § 1441, as this action was pending in a state

court in Travis County, Texas. Defendant was served through its registered agent on

August 6, 2021, thus removal is timely under 28 U.S.C. § 1446(b).

       3.      State Court Documents Attached. Pursuant to the Federal Rules of Civil

Procedure, a copy of the state court docket sheet and all documents filed in the state court

action, separately attached and arranged in chronological order, are attached as Exhibit A.

These documents constitute the only pleadings, process, or orders filed in the state court or

received by United Healthcare. Finally, pursuant to 28 U.S.C. § 1446(d), a copy of the

original Notice of Removal was provided to all adverse parties and filed with the clerk of

the state court.

       4.      Prayer. Wherefore, United Healthcare prays that the United States District

Court for the Western District of Texas, Austin Division, accept this Notice of Removal,

assume jurisdiction of this cause, and grant such other further relief as may be and that it

issues such further orders and processes as may be necessary.




 NOTICE OF REMOVAL                                                                  PAGE 2
          Case 1:21-cv-00773-LY Document 1 Filed 09/01/21 Page 3 of 3




 Dated: September 1, 2021             Respectfully submitted,


                                      By: /s/ Kristina A. Pierre-Louis
                                           Andrew G. Jubinsky
                                           Texas Bar No. 11043000
                                           andy.jubinsky@figdav.com
                                           Lead Attorney

                                      Of Counsel:
                                      Kristina A. Pierre-Louis
                                      Texas Bar No. 24092973
                                      kristina.pierre-louis@figdav.com

                                      FIGARI + DAVENPORT, L.L.P.
                                      901 Main Street, Suite 3400
                                      Dallas, Texas 75202
                                      Telephone: (214) 939-2000
                                      Facsimile: (214) 939-2090

                                      ATTORNEYS FOR DEFENDANT


                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been
served on the parties listed below on September 1, 2021.

 Via CMRRR:
 Daniel Graham
 5812 Mossbrook Trail
 Plano, Texas 75252


                                         /s/ Kristina A. Pierre-Louis
                                         Kristina A. Pierre-Louis




 NOTICE OF REMOVAL                                                               PAGE 3
